In re Márchese, Laraine; Márchese, Philip; — Third Party(ies); applying for writ of certiorari and/or review, writ of mandamus; to the Court of Appeal, Fourth Circuit, Nos. 91CA-2463, 91CA-2420; Parish of Orleans, Orleans Parish Juvenile Court, Div. “A”, No. 90-222-01.
Writ granted. Considering the filings and the information therein and more significantly, the fact that the Louisiana Department of Social Services no longer takes the position that the trial court judgment should be affirmed, for reasons which can more adequately be developed at a renewed hearing, the decisions of the lower courts are reversed and the matter is remanded to the district court for re-trial.